TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-03-00721-CV




                            Save Our Springs Alliance, Appellant

                                               v.

 Village of Bee Cave; Caroline Murphy in her official capacity as Mayor of the Village of
  Bee Cave; Baldwin Properties, Ltd.; and HCG Master Ground Lease, L.P., Appellees




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT
         NO. GN302394, HONORABLE C. W. DUNCAN JR., JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant and appellees have filed an agreed motion to dismiss the appeal. We grant

the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a).




                                            Jan P. Patterson, Justice

Before Chief Justice Law, Justices Patterson and Puryear

Dismissed on Agreed Motion

Filed: April 29, 2004